      Case 1:21-cv-00802-DAD-JLT Document 7 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICKEY LEE CHATMAN, JR.,                          No. 1:21-cv-00802-DAD-JLT (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
13          v.                                         ACTION BROUGHT UNDER 28 U.S.C.
                                                       § 1361
14   STATE OF CALIFORNIA,
                                                       (Doc. No. 5)
15                      Respondent.
16

17          Petitioner Rickey Lee Chatman, Jr., is a state prisoner proceeding pro se and in forma

18   pauperis with a petition for writ of mandamus pursuant to 28 U.S.C. § 1361. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21          On June 4, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that the pending petition be dismissed because mandamus relief under § 1361 is

23   only available to compel an officer of the United States to perform a duty owed to the petitioner

24   where petitioner’s claim is “clear and certain” and the officer’s duty is “ministerial and so plainly

25   prescribed as to be free from doubt.” (Doc. No. 5 at 1–2) (quoting Tagupa v. East-West Ctr., Inc.,

26   642 F.2d 1127, 1129 (9th Cir. 1981)). The pending findings and recommendations outlined that

27   petitioner may be attempting to seek habeas relief from his judgment of conviction obtained in

28   state court, and federal courts are without power to issue writs of mandamus compelling the
                                                       1
         Case 1:21-cv-00802-DAD-JLT Document 7 Filed 08/17/21 Page 2 of 2


 1   performance of a state court or judicial officer of a state court. (Doc. No. 5 at 2) (citing Demos v.

 2   U.S. District Court, 925 F.2d 1160, 1161–72 (9th Cir. 1991)). The pending findings and

 3   recommendations were served on petitioner with notice that any objections thereto were to be

 4   filed within thirty (30) days of the service. (Id. at 2–3.) On July 15, 2021, petitioner filed

 5   objections to the magistrate judge’s findings and recommendations. (Doc. No. 6.)

 6            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 8   objections and declaration, the court concludes that the findings and recommendations are

 9   supported by the record and by proper analysis.

10            In his objections, petitioner primarily reiterates his arguments regarding why he should be

11   granted the requested relief. (Doc. No. 6.) Petitioner attempts to circumvent the issues identified

12   by the pending findings and recommendations by asserting the court is empowered to adjudicate

13   this claim because he has alleged federal constitutional violations. (Id. at 10.) Thus, petitioner’s

14   objections do not meaningfully dispute the magistrate judge’s finding that the pending petition for

15   a writ of mandamus must be dismissed because no relief sought by petitioner can be granted

16   under 28 U.S.C. § 1361.1

17            Accordingly,

18            1.     The findings and recommendations issued June 4, 2021 (Doc. No. 5) are adopted

19                   in full;

20            2.     The petition for writ of mandamus pursuant to 28 U.S.C. § 1361 (Doc. No. 1) is
21                   dismissed; and

22            3.     The Clerk of the Court is directed to close this case.

23   IT IS SO ORDERED.
24
           Dated:   August 16, 2021
25                                                       UNITED STATES DISTRICT JUDGE

26
27
     1
       The denial of the pending petition for a writ of mandamus is without prejudice to the filing of a
28   petition for federal habeas relief if otherwise appropriate.
                                                        2
